Order entered October 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00793-CV

                        IN THE INTEREST OF D.D., JR., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10679

                                           ORDER
       This is an accelerated appeal in a parental rights termination case. The appellate record

shows a “companion case” bearing trial court cause number DF-15-22359. Pursuant to Texas

Rule of Appellate Procedure 34.5(c), see TEX. R. APP. P. 34.5(c), we ORDER the Dallas County

District Clerk to prepare, certify, and file in this Court within seven days from the date of this

order a supplemental clerk’s record containing the following items from trial court cause

number DF-15-22359:

       (1) the original petition in trial court cause number DF-15-22359, dated
       approximately May 25, 2017; all attachments thereto; and all other original,
       amended, and supplemental petitions in trial court cause number DF-15-22359
       filed in 2017 or later;

       (2) the trial court’s “ex parte order for emergency care and temporary custody” in
       trial court cause number DF-15-22359 dated approximately May 25, 2017; and

       (3) the trial court’s “decree of termination” in trial court cause number DF-15-
       22359, dated approximately June 11, 2018, and all other purported final decrees
       and judgments in trial court cause number DF-15-22359 signed in 2018.
If no above-described petition or judgment in trial court cause number DF-15-22359 can be

located, please file written certification as to that fact within seven days of the date of this order.

        Because the appellate record in this case appears otherwise complete and appellant has

filed her brief in this Court, appellee’s brief in this Court remains due on October 28, 2018.

        We DIRECT the Clerk of the Court to send a copy of this order to the Dallas County

District Clerk and the parties.

                                                        /s/     DOUGLAS S. LANG
                                                                PRESIDING JUSTICE